Order of disposition, Family Court, New York County (George Jurow, J.), entered December 11, 1992, which terminated respondent’s parental rights and transferred guardianship and custody of the subject child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, following a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
The credible evidence contradicts respondent’s assertion that the agency’s efforts to encourage and strengthen the parental relationship were only routine and perfunctory and not tailored to her situation (compare, Matter of Anita PP., 65 AD2d 18). Those efforts failed because respondent refused to cooperate with the reasonable attempts that were made to assist and accommodate her, and was indifferent to the need to plan for the future of the child (Matter of Sheila G., 61 NY2d 368, 385; see, Matter of O. Children, 128 AD2d 460, 463-464). Nor was it improper for the court to proceed with the dispositional hearing immediately following fact-finding hearing, given the long period of time the case had already been pending and respondent’s attorney’s failure to offer any reason for a further adjournment. We have considered respondent’s other arguments and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Kupferman, Ross and Tom, JJ.